Citation Nr: 1446119	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to adjustment or removal of a certified period of educational enrollment for the purposes of preserving entitlement to educational assistance benefits under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from October 2003 to November 2011.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  A certification of enrollment, completed and signed by the Veteran, was received from the certifying official at New Technology Training Institute in November 2011 showing that the Veteran was enrolled in an educational program beginning on September 19, 2011, and ending on November 19, 2011.  

2.  The Veteran satisfactorily completed the certified period of enrollment and there is no issue or circumstance which would result in an early discontinuance of educational assistance benefits or repayment of benefits received.  


CONCLUSION OF LAW

The criteria for adjustment or removal of a certified period of educational enrollment for the purposes of preserving entitlement to educational assistance benefits under Chapter 33 have not been met.  38 U.S.C.A. § 3311 (West 2002); 38 C.F.R. § 21.4135 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating the claim.  As the law and not the facts are dispositive, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The effective date of reduction or discontinuance of educational assistance allowance will be determined by 38 C.F.R. § 21.4135 (2013).  If more than one type of reduction or discontinuance is involved, the earliest date will control.  Educational assistance benefits will be discontinued when there is a death of the Veteran or eligible person; when the eligible person has elected to receive Montgomery GI Bill - Active Duty in lieu of educational assistance under the Post-Vietnam Era educational assistance program; when the certified course was discontinued, interrupted, terminated, not satisfactorily completed, or withdrawn from; when the educational assistance benefits were discontinued by VA; when there was unsatisfactory progress or attendance; when the required certifications were not received after certification of enrollment; when there were false or misleading statements; when there was disapproval by the state approving agency; when there was disapproval by VA; when there are conflicting interests (not waived); when the eligible person was incarcerated in prison or a penal institution for conviction of a felony; when the eligible person is a fugitive felon; when there was an error, payee's or administrative; when there was fraud; when the eligible person committed treasonable acts or subversive activities; when there was a reduction in rate of pursuit of course; when there was a change in law of VA issue or interpretation; when otherwise found on a basis of facts found; or when a nonpunitive grade is assigned without withdrawal from courses.  38 C.F.R. § 21.4135 (2013).  

The Veteran has asserted that he should be able to pay back the November 2011 Chapter 33 educational assistance payment and preserve all 36 months of entitlement.  Specifically, the Veteran has reported that when he spoke to the certifying official at New Technology Training Institute, it was recommended that he fill out an application to receive living expenses.  The Veteran reported that he specifically asked whether that would count against his 36 months of entitlement to Chapter 33 educational assistance benefits and was told that it would not.  He has reported that he would not have submitted the paperwork had he known that the money would count against his 36 months of Chapter 33 educational assistance entitlement, especially considering that the actual tuition costs of his educational program were already covered by a different educational assistance program.

A review of the record shows that in May 2011, the Veteran elected to irrevocably relinquish his entitlement to educational assistance benefits under the Montgomery GI Bill (38 U.S.C. Chapter 30) in favor of entitlement to educational assistance benefits under Chapter 33.  In June 2011, the Veteran was issued a certificate of eligibility for 36 months of entitlement to Chapter 33 educational assistance benefits.  In October 2011, VA received an enrollment certification from New Technology Training Institute showing that the Veteran was enrolled in an educational program beginning September 19, 2011, and ending November 19, 2011.  The enrollment certification form was signed by both the Veteran and the certifying official at the educational institution.  Based on the certified enrollment, VA awarded Chapter 33 educational assistance benefits for the certified period and notified the Veteran that he had 34 months and four days of Chapter 33 educational assistance benefits entitlement remaining.  

The facts of this case are not in dispute and there is no evidence of record of any instance in which the Veteran's educational assistance benefits would be terminated early or subject to repayment.  Further, there is no provision under the law which allows VA to preserve entitlement to VA educational assistance benefits by allowing repayment of benefits for a certified period of enrollment that was successfully completed.  Therefore, the Board finds that entitlement to adjustment or removal of a certified period of educational enrollment for the purposes of preserving entitlement to educational assistance benefits under Chapter 33 is not warranted.

In reaching this decision, the Board is sympathetic to the Veteran's contentions.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that where, as here, the preponderance of the evidence is against the Veteran's claim, that claim must be denied.

ORDER

Entitlement to adjustment or removal of a certified period of educational enrollment for the purposes of preserving entitlement to educational assistance benefits under Chapter 33 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


